          Case 1:19-cv-09514-SLC Document 25 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MICHELLE MILLAN,
                              Plaintiff,
       -v-
SUSHIBYM INC., and YU YING LIN,                        CIVIL ACTION NO.: 19 Civ. 9514 (SLC)

                              Defendant.                      SETTLEMENT APPROVAL



SARAH L. CAVE, United States Magistrate Judge.

       In its September 21, 2020 Order, the Court declined to approve in its entirety the

settlement agreement in this case under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

(2d Cir. 2015) based on the inclusion of an overly broad release provision. (ECF No. 22 (citing ECF

No. 20-1 at 2)).

       Pursuant to that Order, on September 28, 2020, the parties submitted a revised

settlement agreement for the Court’s review. (ECF No. 24). As the Court instructed, the release

provision has now been amended to be limited to Plaintiff’s wage and hour claims.          Having

carefully reviewed the joint letter-motion in support of settlement, the settlement agreement,

the amended agreement, and accompanying exhibits, the Court finds that all of the terms of the

proposed settlement, including the release and the allocation of attorneys’ fees and costs, appear

to be fair and reasonable under the totality of the circumstances and in light of the factors

enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Accordingly,

the Court approves the settlement.
           Case 1:19-cv-09514-SLC Document 25 Filed 10/02/20 Page 2 of 2




         This action is dismissed with prejudice and without costs except as provided in the

settlement agreement. The Court will retain jurisdiction to enforce the settlement agreement.

Any pending motions are moot. The Clerk of Court is respectfully requested to close this case.


Dated:         New York, New York
               October 2, 2020

                                                   SO ORDERED

                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge




                                               2
